DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, the prior art of record neither shows or suggests a semiconductor device comprising, in addition to other limitations of the claim, a substrate; a first insulating reflective layer comprising a first opening exposing an upper surface of a first electrode; a second insulating reflective layer disposed spaced apart from the first insulating reflective layer comprising a second opening exposing an upper surface of a second electrode; a first bonding pad disposed on the first insulating reflective layer and electrically connected to the first electrode through the first opening; and a second bonding pad disposed on the second insulating reflective layer and disposed spaced apart from the first bonding pad, and electrically connected to the second electrode through the second opening, wherein when viewed from above the semiconductor device, a sum of an area of the first bonding pad and an area of the second bonding pad is equal to or smaller than 70% of a total area of a lower surface of the substrate.
Due to their dependencies upon independent claim 1, claims 2-8 are also allowable.
Regarding independent claim 10, the prior art of record neither shows or suggests a light emitting device comprising, in addition to other limitations of the claim, a substrate; a semiconductor structure disposed on the substrate; a reflective layer disposed on the semiconductor structure; and a first bonding pad and a second bonding pad disposed on the reflective layer and disposed spaced apart from each other, wherein the reflective layer comprising a first region vertically overlapped with the first bonding pad, a second region vertically overlapped with the second bonding pad, and a third region between the first region and the second region, and wherein an outer side surface of the third region is disposed closer to a side surface of the substrate than an outer side surface of the first region and an outer side surface of the second region.
Due to their dependencies upon independent claim 10, claims 11-20 are also allowable.
The subject semiconductor structure described earlier is provided for improving light extraction efficiency and electrical characteristics.  The design is new and unique to the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Seo (US 2019/0051801) teaches a light-emitting package with first and second conductive type semiconductor layers.  Jeon (US 2017/0170364) .
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461.  The examiner can normally be reached on Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        21 May 2021